Citation Nr: 1037368	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  07-17 391A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial compensable disability rating for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The appellant, also referred to as the Veteran, had active 
service from September 1985 to July 2006.  

This matter comes to the Board of Veterans' Appeals (Board) from 
a September 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

A Notice of Disagreement was filed in September 2006, a Statement 
of the Case was issued in April 2007, and a Substantive Appeal 
was received in June 2007.  In April 2008 correspondence the 
Veteran requested a Board hearing, however, in October 2009 
correspondence he withdrew that request.


FINDING OF FACT

The Veteran's hemorrhoids have not been shown to be large or 
thrombotic, irreducible, with excessive redundant tissue, or 
evidencing frequent recurrences.


CONCLUSION OF LAW

The criteria for an initial compensable rating for hemorrhoids 
have not been met for the entire period on appeal.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.114, Diagnostic Code (DC) 7336 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his service-connected hemorrhoids are 
more disabling than currently evaluated.  The Veteran submitted 
an original claim for service connection for hemorrhoids in April 
2006.  Service treatment records show that the Veteran was 
diagnosed with hemorrhoids first in August 1996 and again in 
March 2001.  By rating decision dated in September 2006 the RO 
granted service connection for hemorrhoids and assigned a 
noncompensable disability rating effective August 1, 2006, the 
day after the Veteran's discharge from military service.  

Legal Criteria

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the 
appeal arises from the original assignment of a disability 
evaluation following an award of service connection, the severity 
of the disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Therefore, the analysis in 
this decision is undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods. 

The VA rating schedule evaluates external or internal hemorrhoids 
under 38 C.F.R. §  4.114, DC 7336.  Under DC 7336, mild or 
moderate hemorrhoids are rated noncompensably (0 percent) 
disabling.  A 10 percent rating is assigned if the hemorrhoids 
are large or thrombotic, irreducible, with excessive redundant 
tissue, evidencing frequent recurrences.  

Relevant Evidence

The Veteran underwent a VA examination in April 2006.  He 
reported intermittent discomfort secondary to hemorrhoids 
approximately monthly which he treated with hot soaks, topical 
medication and Tucks pad.  He denied any symptoms suggesting 
thrombosis, fecal incontinence, or sphincter incompetence.  

Upon physical examination, the rectal exam was negative.  
Anoscopic examination was negative for hemorrhoids.  The examiner 
diagnosed hemorrhoids, by history, not present on examination.  

The Board notes that the Veteran stated in the September 2006 
Notice of Disagreement that he has had episodes of large 
thrombotic recurrences which are severe with pain and at times 
experiences bleeding that he must treat with over-the-counter 
medications.  He claimed that he previously denied symptoms of 
thrombosis out of fear for surgical removal.  

Private treatment records from Dr. E.R.K. dated in June 2007 
reflect that Dr. E.R.K. diagnosed small internal hemorrhoids with 
some irritation, but no active bleeding.  

Private treatment records from Dr. T.P. dated in July 2008 
reflect that Dr. T.P. noted that the Veteran experienced some 
discomfort related to the hemorrhoids, as well as occasional 
rectal bleeding.  

The Veteran underwent another VA examination in January 2009.  He 
reported that he developed pain, bleeding and itching secondary 
to hemorrhoids in 1985.  He estimated that he had recurrences 4 
to 5 times each month and that he treated his recurrences with 
suppositories.  He denied any problems with fecal incontinence, 
anorectal trauma, anorectal infection, or fistula in ano.  He 
denied a diagnosis of neoplasm.  He stated that a June 2007 
colonoscopy demonstrated small internal hemorrhoids.  He denied 
any history of anemia secondary to hemorrhoidal bleeding.  He 
denied that surgical treatment for hemorrhoids was required.  He 
denied any hemorrhoidal symptoms which restrict his usual 
activity or occupation.  

Upon physical examination, the rectal examination was negative.  
Anoscopic examination demonstrated small nonthrombosed hemorrhoid 
times one.  The examiner diagnosed hemorrhoids, by history, 
present on examination.  

Analysis

The Board finds that there is a preponderance of the evidence 
against the Veteran's claim for an initial compensable rating for 
hemorrhoids.  The VA examinations do not show hemorrhoid 
manifestations of the type described in the criteria for a 
10 percent rating.  For example, the April 2006 and January 2009 
VA examiners noted that there was no thrombosis.  Moreover, the 
April 2006 VA examiner noted that hemorrhoids were not present on 
examination, and Dr. E.R.K. and the January 2009 VA examiner 
noted that the hemorrhoids were small.  

The Board is aware that the Veteran stated in September 2006 that 
he has had episodes of large thrombotic recurrences which are 
severe with pain.  The Board finds that the April 2006 and 
January 2009 VA examination findings to be based on observation 
and training, to be consistent with each other and with the 
evidence as whole, and consequently to be of far greater 
probative value than the Veteran's statement in September 2006.  
The Board finds it significant that the Veteran denied any 
symptoms suggesting thrombosis at the April 2006 VA examination.  

As there is a preponderance of the evidence against this claim, 
the "benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case.  38 
C.F.R. § 3.321(b)(1).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra- schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  
But if the level of severity and symptomatology of the Veteran's 
service-connected disability is compared to the established 
criteria found in the rating schedule and the schedular rating is 
adequate, no extra schedular rating is warranted.  Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  As noted above, the Veteran has 
small hemorrhoids that do not manifest with unusual symptoms.  
The pain, occasional bleeding, and discomfort do not indicate an 
exceptional hemorrhoid disability.

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not 
been met in this case.  

Nevertheless, substantially compliant notice was sent in an April 
2006 and January 2009 letters and the claim was readjudicated in 
a February 2009 supplemental statement of the case.  Mayfield, 
444 F.3d at 1333.  Moreover, the record shows that the appellant 
was represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board although he 
declined to do so.  Significantly, the April 2006 and January 
2009 VA examination reports are fully adequate and contain 
sufficient information to decide the issue on appeal.  See Massey 
v. Brown, 7 Vet. App. 204 (1994).  All known and available 
records relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

An initial compensable disability rating for hemorrhoids is 
denied.  



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


